 Case 2:18-cv-00758-JES-MRM Document 1 Filed 11/13/18 Page 1 of 7 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION



 JANINE BIELAWSKI, an individual,                               CIVIL ACTION

                       Plaintiff,
                                                                Case No. 2:18-cv-758
 v.
                                                                Judge:
 DAVIS ROBERTS BOELLER & RIFE, P.A., a Florida
 professional association,                                      Mag. Judge:

                       Defendant.


                    COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, JANINE BIELAWSKI (“BIELAWSKI” or Plaintiff), by

and through undersigned counsel, and states the following for her Complaint:

                                    CAUSES OF ACTION

       1.     This is an action brought under the Pregnancy Discrimination Act (PDA) and

Florida Civil Rights Act (FCRA) for (1) pregnancy discrimination in violation of the PDA, and

(2) pregnancy discrimination in violation of the FCRA.

                                          PARTIES

       2.     The Plaintiff, JANINE BIELAWSKI (“BIELAWSKI”) is an individual and a

resident of Florida who at all material times was employed by DAVIS ROBERTS BOELLER &

RIFE, P.A. (“Defendant”).

       3.     Defendant is a Florida professional association with a principal place of business

located at 2121 S. McCall Road, Englewood, Florida 34224. The Defendant employed

BIELAWSKI in Charlotte County, Florida.


                                               1
 Case 2:18-cv-00758-JES-MRM Document 1 Filed 11/13/18 Page 2 of 7 PageID 2




       4.      The Defendant employs in excess of 15 employees and is an employer under the

PDA and FCRA.

                                  JURISDICTION AND VENUE

       5.      This Court has jurisdiction of this matter under 28 U.S.C. §1331.

       6.      This Court has supplemental jurisdiction over BIELAWSKI’s state law claims

pursuant to 28 U.S.C. §1367.

       7.      Venue is proper in the United States District Court for the Middle District of Florida

because the Plaintiff was employed in Charlotte County, and the Defendant conducts business in,

and some or all of the events giving rise to Plaintiff’s claims occurred in Charlotte County, Florida,

which is within the Middle District of Florida. Venue is proper in the Fort Myers Division under

Local Rule 1.02(b)(5) since Charlotte County is within the Fort Myers Division.

       8.      BIELAWSKI timely filed a Charge of Discrimination with the U.S. Equal

Employment Opportunity Commission (EEOC) and received her Notice of Right to Sue on

September 24, 2018, a true and accurate copy of which is attached as Exhibit 1.

                                  GENERAL ALLEGATIONS

       9.      The Defendant owns and operates a dental practice in Englewood, Florida.

       10.     BIELAWSKI began her employment with the Defendant in October 2014 and was

employed as a dental assistant.

       11.     BIELAWSKI always performed her assigned duties in a professional manner and

was very well qualified for her position despite her pregnancy.

       12.     BIELAWSKI received great performance reviews from Defendant’s managers-

that is until she disclosed her pregnancy.




                                                  2
 Case 2:18-cv-00758-JES-MRM Document 1 Filed 11/13/18 Page 3 of 7 PageID 3




       13.     In August 2016, BIELAWSKI learned she was pregnant and in September 2016,

she disclosed the same in writing to the Defendant’s practice manager.

       14.     BIELAWSKI became pregnant in July 2016 and her estimated due date was in

April 2017.

       15.     BIELAWSKI’s estimated delivery date was April 26, 2017.

       16.     A few months before her delivery date, on January 6, 2017, the Defendant’s

practice manager abruptly called BIELAWSKI and informed her that she was terminated, just a

few months before her anticipated delivery.

       17.     The Defendant refused to provide a reason to BIELAWSKI for her termination

and instead merely informed her it “wanted a change.”

       18.     The Defendant then hired another dental assistant who was not pregnant to replace

BIELAWSKI a mere 3-days later.

       19.     The Defendant terminated BIELAWSKI as a result of pregnancy.

       20.     The Defendant's tangible, adverse employment actions were causally connected to

BIELAWSKI's pregnancy.

       21.     The       Defendant   intentionally       and   systematically   discriminated   against

BIELAWSKI by using her pregnancy as the substantial or motivating factor in the Defendant’s

decision not to continue BIELAWSKI's employment and terminating her.

       22.     The Defendant’s decision to terminate BIELAWSKI’s employment violated

BIELAWSKI’ rights under the PDA and FCRA.

   COUNT I – VIOLATION OF THE PREGNANCY DISCRIMINATION ACT (PDA)

       23.     Plaintiff incorporates by reference Paragraphs 1-22 of this Complaint as though

fully set forth below.



                                                     3
 Case 2:18-cv-00758-JES-MRM Document 1 Filed 11/13/18 Page 4 of 7 PageID 4




          24.      At all material times, BIELAWSKI was an employee and the Defendant was her

employer covered by and within the meaning of the PDA.

          25.      The Defendant intentionally discriminated against BIELAWSKI because she was

pregnant with regard to the terms and conditions of her employment, whereas other similarly

situated non-pregnant employees were given unrestricted brief leave to accommodate their

physical incapacity or for no reason at all.

          26.      The Defendant’s employment and disciplinary policies were applied differently to

BIELAWSKI because of her pregnancy.

          27.      The Defendant intentionally discriminated against BIELAWSKI by discharging

her because she became pregnant.

          28.      The Defendant acted with malice or reckless indifference to the civil rights of

BIELAWSKI.

          29.      BIELAWSKI has exhausted her administrative remedies and this Count is timely

brought.

   WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

   i.           Injunctive relief directing Defendant to cease and desist from all pregnancy

                discrimination of all employees;

   ii.          Back pay and all other benefits, perquisites and other compensation for employment

                which plaintiff would have received had she maintained her position with Defendant,

                plus interest, including but not limited to lost salary and bonuses;

   iii.         Front pay, including benefits, insurance costs, benefits costs, and retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred as a result of

                Defendant’s actions;



                                                      4
 Case 2:18-cv-00758-JES-MRM Document 1 Filed 11/13/18 Page 5 of 7 PageID 5




   v.           Declaratory relief declaring the acts and practices of Defendant to be in violation of the

                statute cited above;

   vi.          Reasonable attorney's fees plus costs;

   vii.         Compensatory damages,

   viii.        Punitive damages, and;

   ix.          Such other relief as this Court shall deem appropriate.

                     COUNT II – VIOLATION OF THE FCRA- PREGNANCY

          30.      Plaintiff incorporates by reference Paragraphs 1-22 of this Complaint as though

fully set forth below.

          31.      At all material times, BIELAWSKI was an employee and the Defendant was her

employer covered by and within the meaning of the FCRA.

          32.      The Defendant intentionally discriminated against BIELAWSKI because she was

pregnant with regard to the terms and conditions of her employment, whereas other similarly

situated non-pregnant employees were given unrestricted brief leave to accommodate their

physical incapacity or for no reason at all.

          33.      The Defendant’s employment and disciplinary policies were applied differently to

BIELAWSKI because of her pregnancy.

          34.      The Defendant intentionally discriminated against BIELAWSKI by discharging

her because she became pregnant.

          35.      The Defendant acted with malice or reckless indifference to the civil rights of

BIELAWSKI.

          36.      BIELAWSKI has exhausted her administrative remedies and this Count is timely

brought.



                                                      5
Case 2:18-cv-00758-JES-MRM Document 1 Filed 11/13/18 Page 6 of 7 PageID 6




 WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

 i.      Injunctive relief directing Defendant to cease and desist from all pregnancy

         discrimination of all employees;

 ii.     Back pay and all other benefits, perquisites and other compensation for employment

         which plaintiff would have received had she maintained her position with Defendant,

         plus interest, including but not limited to lost salary and bonuses;

 iii.    Front pay, including benefits, insurance costs, benefits costs, and retirement benefits;

 iv.     Reimbursement of all expenses and financial losses Plaintiff has incurred as a result of

         Defendant’s actions;

 v.      Declaratory relief declaring the acts and practices of Defendant to be in violation of the

         statute cited above;

 vi.     Reasonable attorney's fees plus costs;

 vii.    Compensatory damages,

 viii.   Punitive damages, and;

 ix.     Such other relief as this Court shall deem appropriate.




                                               6
 Case 2:18-cv-00758-JES-MRM Document 1 Filed 11/13/18 Page 7 of 7 PageID 7




                                  DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, JANINE BIELAWSKI, by and through her undersigned

attorney, and demands a jury trial under Federal Rule of Civil Procedure 38 on all issues triable of

right by a jury in this action.

                                      Respectfully submitted,



Dated: November 13, 2018              /s/ Benjamin H. Yormak
                                      Benjamin H. Yormak
                                      Florida Bar Number 71272
                                      Trial Counsel for Plaintiff
                                      Yormak Employment & Disability Law
                                      9990 Coconut Road
                                      Bonita Springs, Florida 34135
                                      Telephone: (239) 985-9691
                                      Fax: (239) 288-2534
                                      Email: byormak@yormaklaw.com




                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 13, 2018, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system. I further certify that I mailed the foregoing document

and the notice of electronic filing by first-class mail to the following non-CM/ECF participants:

None.

                                      s/ Benjamin H. Yormak
                                      Benjamin H. Yormak




                                                 7
